Title: Richard Barry to Thomas Jefferson, 16 January 1812
From: Barry, Richard
To: Jefferson, Thomas


          
                  Sir 
                    
                     January 16th 1812.
          
		  I have wrote you a letter about two weeks before Christmas, not hearing from you since I fear it has not come to your hands yet the contents of it was praying you would be so good as to let me have the ballance of my account Indeed Sir, I would not call on you now but I am building a house and I find it will take all my little earnings to meet the demands of it
          I remain with Sincere Wishes for your happines a friend
                  Richard Barry
        